DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This action is issued in response to the amendment filed on June 1, 2021. Claims 1-7, 9-15 and 17-20 are currently pending and have been fully examined. Claims 8 and 16 have been cancelled by Applicant. 
With respect to the 112 rejections, the current amendments raise new issues. For example amended claim 1 recites  “identify, within and based on an analysis of, the sensor data, a plurality of…activities…” However, an algorithm or steps/procedure taken to perform the function “analysis of the sensor data” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
In addition, the amended claim recites, “compare the plurality of credential receiver activities performed by the first credential receiver over the time period, to the credential receiver activity, to the at least one task or activity, and to the digital credential type” However, the Specification is silent to comparing a credential receiver activity 1) to the credential receiver activity (i.e. compare data to itself) 2) to at least one activity and 3) to a credential type.  

With respect to the 103 rejections, Applicant is of the opinion that the prior art fails to teach: “for each credential receiver activity in the plurality of credential receiver activities: retrieve, from a credential-to-activity mapping within the data store, a plurality of mappings of at least one task or activity associated with at least one digital credential type that may be earned by a potential credential receiver; and compare the plurality of credential receiver activities performed by the first credential receiver over the time period, to the credential receiver activity, to the at least one task or activity, and to the digital credential type”
The examiner respectfully disagrees and notes that Ginter at least in (Col. 150 ll. 4-58, Col. 152 ll. 4-62, Col. 163 l. 50-Col. 164 l. 47, Col. 192 ll. 30-59, Col. 197 ll. 6-43) teaches: for each …user…activity in the plurality of …activities: retrieve, from a … mapping within the data store, a plurality of mappings of at least one task or activity associated with at least one …access type… that may be earned by a potential …user,  and compare the plurality of …activities performed by the first …user…over the time period, to the …user… activity, to the at least one task or activity, and to the …access… In addition, the claim recitations “credential-to-activity mapping” and “digital credential type” indicate non-functional descriptive material and do not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 9 and 17, the claim recites, “identify, within and based on an analysis of, the sensor data, a plurality of…activities…” However, an algorithm or steps/procedure taken to perform the function “analysis of the sensor data” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.” (MPEP 2161.01 I) Therefore, the claims lack written 

With respect to claims 1, 9, and 17, the amended claim recites, “compare the plurality of credential receiver activities performed by the first credential receiver over the time period, to the credential receiver activity, to the at least one task or activity, and to the digital credential type” However, the Specification is silent to comparing a credential receiver activity 1) to the credential receiver activity (i.e. compare data to itself) 2) to at least one activity and 3) to a credential type.  
According to the Specification ([0127])
… in step 1204 the retrieved tasks and/or activities may be compared to the tasks and activities that have been performed by the user subsequent to the digital credentials being earned (as determined in step 1202). As an example, the comparison in step 1204 may determine that in the six month since the user was issued a professional certification to perform a particular technical task, the user has performed that task on a weekly basis. Alternatively, for a different digital credential issued to the user directed to expertise in a particular software program, the comparison in step 1204 may determine that the user has used that software program only once since receiving the digital credential two years ago. In this case, the system may conclude that the professional certification issued six months ago to the user has been of greater usefulness than the software digital credential issued two years ago (allowing for the possibility of career changes, prestige-driven digital credentials rather than functional digital credentials, etc.).…
	
Therefore, the newly added language constitutes new matter. 
Dependent claims 2-7, 10-15 and 18-20 are also rejected for being directed to the limitations of the rejected claims 1, 9 and 17.	

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
With respect to claims 1, 9 and 17, the amended claim recites: “identifying, from the user input, from (within) a user data within a data store coupled to the network, a first digital credential receiver;” However, it is not clear whether the action of “identifying” is performed from the user input, or from the user data in a data store. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). 	
With respect to claim 1, the amended claim recites in the preamble: “a system comprising a server comprising at least one computing device coupled to a network of computing devices and comprising at least one processor executing instructions within memory which, when executed, causes the system to…” However, it is not clear whether the actions of the claim are performed by the system, by the server, by the at least one computing device, or by the network of computing devices. It is also unclear the “memory” which holds the instructions is a memory of the system, of the server, of 	
With respect to claim 9, the amended claim recites: “receiving, by a server comprising a computing device coupled to a network of computing devices and comprising at least one processor executing instructions within memory, from a client device, a user input” However, it is not clear whether the action of “receiving” is performed by the server, by the at least one computing device, or by the network of computing devices. It is also unclear the “memory” which holds the instructions is a memory of the server, of the at least one computing device, or of the network of computing devices. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). 
Dependent claims 2-7, 10-15 and 18-20 are also rejected for being directed to the limitations of the rejected claims 1, 9 and 17.	
Lack of Antecedent Basis
With respect to claims 1, 9 and 17, the claims recite “the first credential receiver” There is insufficient antecedent basis for this limitation in the claim, unless it is amended to recite “the first digital credential receiver”
Dependent claims 2-7, 10-15 and 18-20 are also rejected for being directed to the limitations of the rejected claims 1, 9 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3-7, 9, 11-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (US Patent No. 5,892,900), in view of Ready et al. (US Patent Publication No. 2018/0095613), further in view of Moncrief et al. (US Patent Publication No. 2015/0187224)
With respect to claims 1, 9, and 17, Ginter et al. teach:
receive, from a client device, a user input; (Col. 263 ll. 11-25, Col. 342, l. 55 - Col. 343, l. 22; Col. 343, ll. 5-37; Col.343, l. 65 - Col. 344, l. 28)
identify, from the user input, within a user data within a data store coupled to the network, a first …user…; (Col. 342, l. 55 - Col. 343, l. 22; Col. 343, ll. 5-37; Col.343, l. 65 - Col. 344, l. 28)
identify, within the …data, a plurality of eligibility criteria activities associated with one or more eligibility criteria for the first …user; (Col. 150 ll. 4-58, Col. 152 ll. 4-62, Col. 163 l. 50-Col. 164 l. 47)
identify within, and based on an analysis of, the …data, a plurality of …user… activities performed by the first …user… over a time period; (Col. 318 l. 59-Col. 319 l. 55, Col. 342, l. 55 - Col. 343, l. 22; Col. 343, ll. 5-37; Col.343, l. 65 - Col. 344, l. 28)
for each …user…activity in the plurality of …activities:
 retrieve, from a … mapping within the data store, a plurality of mappings of at least one task or activity associated with at least one …access type… that may be 
compare the plurality of …activities performed by the first …user…over the time period, to the …user… activity, to the at least one task or activity, and to the …access… type; (Col. 150 ll. 4-58, Col. 152 ll. 4-62, Col. 163 l. 50-Col. 164 l. 47, Col. 192 ll. 30-59, Col. 197 ll. 6-43)
output data corresponding to a comparison of each of the plurality of eligibility criteria activities to the plurality of ..user…activities performed by the …user… over the time period. (Col. 193 ll. 6-26, Col. 197 ll. 44-64) 
Ginter et al. do not explicitly teach:
retrieve, from a credential data within the data store, one or more generated digital credentials, including a first digital credential, issued to, and associated within the data store with the first digital credential receiver; 
credential-to-activity mapping
digital credential type
However, Ready teaches:
retrieve, from a credential data within the data store, one or more generated digital credentials, including a first digital credential, issued to, and associated within the data store with the first digital credential receiver; ([0037], [0049], [0051], [0053], [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the credential management, as taught by Ready et al., into the data usage tracking of Ginter et al., 
Ginter et al., and Ready et al. do not explicitly teach:
monitor a physical environment associated with the first credential receiver;
receive, from a plurality of sensors within the physical environment, a sensor data; 
identify within, and based on an analysis of, the sensor data, a plurality of …activities …
	 However,  Moncrief et al. teach:
monitor a physical environment associated with the first credential receiver; ([0005], [0011], [0042], [0047]-[0048], [0096]) 
receive, from a plurality of sensors within the physical environment, a sensor data; ([0005], [0011], [0042], [0047]-[0048], [0096])
identify within, and based on an analysis of, the sensor data, a plurality of …activities …([0005], [0011], [0042], [0047]-[0048], [0096])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor data input in a physical environment, as taught by Moncrief et al., into the assessment system of Ginter et al., and Ready et al., in order to monitor user activities in a physical environment. (Moncrief et al.: Abstract, [0003])
Ginter et al., Ready et al. and Moncrief et al. do not explicitly teach:
credential-to-activity mapping
digital credential type

With respect to claims 3, 11 and 19, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claims 1, 9, and 17.
Moreover, Ready et al. teach:
determine a value of the first digital credential, based on the comparison. ([0005], [0011], [0042], [0047]-[0048], [0096]) 
With respect to claims 4 and 12, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claims 1, and 9.
Moreover, Moncrief et al. teach:
retrieving a threshold number associated with the credential receiver activity; ([0042], [0046], [0074], [0087]-[0088])
analyzing the plurality of user actions to determine a number of the credential receiver activity performed by the credential receiver during the time period; ([0042], [0046], [0074], [0087]-[0088])
comparing the threshold number associated with the credential receiver activity, to the number of the credential receiver activity performed by the credential receiver during the time period. ([0042], [0046], [0074], [0087]-[0088])
With respect to claims 5 and 13, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claims 1, and 9.
Moreover, Moncrief et al. teach:

comparing the error rate of the credential receiver when performing the credential receiver activity, to a threshold error rate associated with the credential receiver activity. ([0042], [0046], [0074], [0087]-[0088])
With respect to claims 6, 14 and 20, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claims 1, 9 and 17.
Moreover, Moncrief et al. teach:
identifying the plurality of user actions performed by the first credential receiver, over a time period, within the physical environment comprises activating the plurality of sensors, and configuring the plurality of sensors to detect the plurality of user actions, wherein the configuration the of plurality of sensors is based on the plurality of eligibility criteria activities. ([0005], [0011], [0042], [0047]-[0048], [0096])
With respect to claims 7 and 15, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claims 1, and 9.
Moreover, Moncrief et al. teach:
wherein the plurality of sensors comprises a plurality of video recording devices, and wherein the plurality of user actions are detected based on video data captured by a combination of the plurality of video recording devices. ([0011], [0136])

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al., in view of Ready et al. and Moncrief et al., further in view of Hurley et al. (US Patent Publication No. 2018/0083986)
With respect to claims 1, 10 and 18, Ginter et al., Ready et al. and Moncrief et al. teach the limitations of claims 1, 9 and 17.
Ginter et al., Ready et al. and Moncrief et al. do not explicitly teach:
identify an expiration date associated with the first digital credential.
However, Hurley et al. teach:
identify an expiration date associated with the first digital credential. (0012])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the credential expiration, as taught by Hurley et al., into the assessment system of Ginter et al., Ready et al., and Moncrief  in order to improve data security. (Hurley et al.: Abstract, [0002])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A./
Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                  

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685